Citation Nr: 1036162	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for colon cancer, to 
include as a result of exposure to contaminated drinking water 
during active duty for training.

3.  Entitlement to service connection for lung cancer, to include 
as a result of exposure to contaminated drinking water during 
active duty for training.

4.  Entitlement to service connection for liver cancer, to 
include as a result of exposure to contaminated drinking water 
during active duty for training.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1968 
and also served in the U.S. Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified before the undersigned Veterans Law Judge 
in March 2010.  A transcript of the hearing is of record.

The issues of entitlement to service connection for colon cancer, 
lung cancer, and liver cancer are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

Hypertension was not shown to be present in service or for many 
years thereafter;, and, there is no competent and credible 
evidence relating the Veteran's hypertension to his active 
service.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  


Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran September 2007 that informed him of what 
evidence was required to substantiate the claim for entitlement 
to service connection for hypertension and of his and VA's 
respective duties for obtaining evidence.  With respect to the 
Dingess requirements, in September 2007 letter also provided the 
Veteran with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of the 
type of evidence necessary to establish an effective date.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to his claim for service connection for 
hypertension, which was subsequently readjuciated in a March 2009 
statement of the case.  Under these circumstances, the Board 
finds that adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO obtained service 
treatment records and service personnel records, and the Veteran 
submitted statements and private medical evidence on his behalf.  

Additionally, in March 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2008 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding the onset of his hypertension and whether there were 
any outstanding medical records available demonstrating an 
earlier diagnosis.  See T. at p. 12-14, 16.  Therefore, not only 
was the issue "explained . . . in terms of the scope of the 
claim for benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the appellant's claims for service connection for hypertension.  
As such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claims based on the current record.

The Board acknowledges, however, that a VA medical examination 
was not provided with regard to the issue of entitlement to 
service connection for hypertension, nor was a VA medical opinion 
obtained to determine the nature and etiology of his complaints.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).   

In this case, the Board concludes an examination is not needed 
because the evidence does not suggest that the Veteran "suffered 
an event, injury or disease in service" as required by 38 C.F.R. 
§ 3.159(c)(4)(i)(B) to trigger VA's duty to provide a medical 
examination or obtain a medical opinion.   Namely, at the time of 
his discharge from active duty service and annual reserve duty 
examinations, the Veteran repeatedly denied any history of high 
or low blood pressure.  Moreover, as the Veteran's current 
assertions of in-service incurrence and continuity are found to 
lack credibility, there is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's claim 
since it could not provide evidence of a past event.  Therefore, 
the Board finds that all the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matters for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  The Court has held that such remands are to be 
avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

In addition, certain chronic diseases, including hypertension, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1112; 38 
C.F.R. §§ 3.307, 3.309 (2009).

In addition to the regulations governing service connection set 
forth above, pursuant to 38 U.S.C.A. § 101(24), "'active 
military, naval, or air service' includes active duty, any period 
of active duty for training [ADT or ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any period 
of inactive duty training [IDT or INACDUTRA] during which the 
individual concerned was disabled or died from an injury incurred 
in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).  Put another way, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or for 
injury incurred during inactive duty training.  Pursuant to 38 
U.S.C.A. § 101(24), "'active military, naval, or air service' 
includes active duty, any period of active duty for training [ADT 
or ACDUTRA] during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, and any period of inactive duty training [IDT or 
INACDUTRA] during which the individual concerned was disabled or 
died from an injury incurred in or aggravated in line of duty."  
38 U.S.C.A. § 101(24) (West 2002).  Put another way, service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated while performing active duty 
for training, or for injury incurred during inactive duty 
training.  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that, in a March 2010 
letter, the Veteran's private physician indicated that the 
Veteran has a current diagnosis of hypertension. This diagnosis 
demonstrates a present disability, meeting the first requirement 
for the establishment of service connection.  See Shedden v. 
Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury incurred or aggravated during service, service 
treatment records are absent for any complaints of, diagnosis of, 
or treatment for hypertension.   In fact, the Veteran's January 
1968 separation examination reported "normal" findings of the 
heart and vascular system.  His blood pressure was 110/66.  In 
his June 1968 Report of Medical History, he expressly denied any 
history of high or low blood pressure.  Moreover, in the March 
2010 hearing before the undersigned Veterans Law Judge, he 
reported that he was not treated for hypertension during his 
period of active duty.  

Rather, the Veteran asserts that he was diagnosed with 
hypertension in 1969 during his reserve service.  See  T. at p. 
12.  Because hypertension is considered a disease, the Board will 
consider both whether he is entitled to service connection for 
hypertension diagnosed within one year of service separation 
under 38 C.F.R. § 3.307 or if he incurred the disease within a 
period of active duty for training.

After carefully reviewing the evidence of record, the Board finds 
that the Veteran did not incur hypertension either within one 
year of service separation or during a period of active duty for 
training.  Although the Veteran reported that he was initially 
diagnosed with hypertension in 1969, service personnel records 
and service treatment records do not support this contention.  
Although he did report for active duty for training from July 12, 
1969, to July 27, 1969, and annual training on December 31, 1969, 
the evidence does not suggest that hypertension was incurred 
during these time periods or at any time prior to 1969.  To the 
contrary, at an annual reserve service examination in June 1972, 
"normal" findings of the heart and vascular system were noted, 
and his blood pressure was recorded at 120/80.  Significantly, in 
a June 1972 Report of Medical History, he expressly denied any 
history of "high or low blood pressure," suggesting that he did 
not develop hypertension until sometime after mid-1972.   

With regard to the Veteran's statements that he was diagnosed 
with and treated for hypertension in 1969, in rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Board finds that the Veteran is not competent 
to report when his hypertension began because this is not a 
question requiring personal knowledge, i.e. hypertension is not 
readily identifiable through the five senses.  See  Layno, 6 Vet. 
App. at 470.  Moreover, the Board further finds that his 
statements of a 1969 diagnosis of hypertension to lack 
credibility, as they lack consistency with other evidence of 
record.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant).  Most notably, the Veteran, in June 
1972, expressly denied any history of high or low blood pressure, 
which is directly inconsistent with his current claims of a 
diagnosis of hypertension in 1969.  Moreover, following his 
active duty for training in 1969, he issued a statement, dated 
July 1969, stating that he "received no disabling injuries or 
suffered . . . [a] serious illness during my tour of active duty 
for training" (July 1979 service treatment record).  Finally, 
the Veteran reported differing accounts of his history of 
hypertension to his private physician.  Namely, in May 2009, his 
private physician noted a history of hypertension since 1971 and 
the age of 21 but, in March 2010, his private physician noted a 
history of hypertension since the age of 19, i.e. from 1969.   
Thus, the Board finds that the Veteran's statements asserting 
that he was diagnosed with hypertension in 1969 lack credibility 
and, thus, lack probative value.   

Rather, after carefully reviewing the evidence of record, the 
Board can find no credible evidence of hypertension prior to 
April 2003, at which time Kroger pharmaceutical records reflect 
that he was prescribed Lisinopril, a medication used to treat 
hypertension.  In this case, the Board emphasizes the multi-year 
gap (more than 35 years) before documented evidence of 
hypertension and the Veteran's separation from service.  This 
evidence weighs against the Veteran's claim for service 
connection, especially in light of the service treatment records 
and reserve service records evidencing no history of high blood 
pressure.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (indicating that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the [V]eteran's health and medical treatment during 
and after military service, as evidence of whether a pre-existing 
condition was aggravated by military service.") 

In light of the above, the Board finds that the Veteran's 
hypertension was not incurred during active duty service, within 
one year from service separation, or during a period of active 
duty for training.   Thus, the second requirement for the 
establishment of service connection under Shedden has not been 
met.

Finally, a causal connection between the Veteran's hypertension 
and a disease or injury incurred or aggravated during service has 
not been shown.  The Board acknowledges that the Veteran's 
private physician submitted a statement, dated March 2010, 
indicating that hypertension "has been an ongoing problem since 
he was in the Marine Corp and this is service connected."  
However, the opinion lacks probative value as it is determined to 
be based on an inaccurate factual history.  Essentially, the 
Board has found the Veteran's statements of a 1969 diagnosis of 
hypertension to lack credibility, and the Board is not obligated 
to accept medical opinions premised on a veteran's inaccurate 
recitation of medical history. See Coburn v. Nicholson, 19 Vet. 
App. 427 (2006) (emphasizing that the Board may not disregard a 
medical opinion solely on the rationale that the medical opinion 
is based on a history provided by the Veteran; rather, the Board 
must assess the Veteran's credibility in reporting the statements 
to the medical examiner); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (Board may reject a medical opinion based on 
facts provided by the veteran if those facts are found to be 
inaccurate).  

Importantly, there is no other evidence of record, besides the 
Veteran's lay statements and testimony, which has been found to 
be inconsistent with other evidence of record, linking the 
Veteran's current diagnosis of hypertension to service.  Thus, 
the third element required under Shedden, that of a causal 
connection, has not been satisfied.

	In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims for 
entitlement to service connection for hypertension.  As such, the 
appeal is denied.


ORDER

Service connection for hypertension is denied.





REMAND

 With regard to the issues of entitlement to service connection 
for colon cancer, lung cancer, and liver cancer, the Board finds 
that additional development is needed.  

According to an April 2010 VBA Training Letter, "From the 1950s 
through the mid-1980s, persons residing or working at the U.S. 
Marine Corps Base at Camp Lejeune, North Carolina, were 
potentially exposed to drinking water contaminated with volatile 
organic compounds," including either tricholoroethylene (TCE) or 
tetracholoroethylene (PCE), from an off-base dry cleaning 
facility.  The Training Letter directed that disability claims 
based upon exposure to contaminated water should be handled on a 
"case-by-case" basis and that actual installation during the 
timeframe of the water contamination must be established.  

In this case, the Veteran testified that he served for three 
weeks in Camp LeJeune as part of his active duty for training in 
1971 or 1972.  A review of service personnel records during this 
time frame reflect that he was sent for active duty for training 
from July 31, 1971, to August 15, 1971, and from July 22, 1972, 
to August 6, 1972, but the locations of his training were not 
apparent from the records.  

In light of the Veteran's testimony and the guidance provided in 
the April 2010 training letter, the Board finds that further 
development is required in order to determine whether the Veteran 
may have been stationed in Camp LeJeune, and, if so, whether such 
exposure to contaminated water may have caused his colon cancer.  

In addition, the Veteran's lung cancer and liver cancer has been 
shown to be related to his primary colon cancer (see e.g. 
November 2007 private treatment report reflecting a diagnosed of 
"metastatic colon cancer with hepatitis and pulmonary 
metastasis").  Therefore, to decide these claims prior to the 
adjudication of his claim for colon cancer would be premature at 
this juncture.  As such, they are inextricably intertwined with 
the adjudication of his service-connection claim for colon cancer 
and, therefore, must also be deferred pending completion of the 
procedural development outlined below.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to verify where 
the Veteran was stationed for active duty for 
training from July 22, 1972, to August 15, 
1971, with the 6th Rifle Company, U.S. Marine 
Corps Reserves and from July 22, 1972, to 
August 6, 1972, as part of his reserve duty 
service with the 4th MP Battalion, U.S. 
Marine Corps Reserves.  If required, the RO 
is requested to contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) or other appropriate agency 
responsible for Marine reserve unit records 
during the relevant time periods.  

2.  If the Veteran was stationed in Camp 
Lejeune for active duty for training, he 
should be provided with a VA examination and 
opinion to determine the nature and etiology 
of his colon cancer.  The claims folder 
should be made available to and reviewed by 
the examiner.  The VA examiner is requested 
to provide an opinion on whether it is as 
least as likely as not (a 50 percent 
probability or higher) that the Veteran's 
diagnosis of colon cancer, with hepatitis and 
pulmonary metastasis, is related to (incurred 
in or aggravated by) service, including an 
exposure to contaminated drinking water.

The examiner is directed to address the 
findings of the U.S. Department of Health and 
Human Services regarding the presence of TCE 
and PCE in drinking water at Camp Lejeune in 
the 1970s.

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  Thereafter, readjudicate the issues on 
appeal.   If any claim remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and be afforded reasonable opportunity 
to respond.   The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


